The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,904,117 to P. R. Adams (“Adams”).
With regard to Claim 1, Adams teaches a method of providing a variety of liquid coating materials including paint to surfaces via a mobile spray treatment plant comprising a road vehicle featuring reservoirs for coating materials connected to sprayers via hydraulically pressurized feed lines (see Abstract; FIGs. 1 and 4; Col. 2, Ln. 50 through Col. 3, Ln. 26).  According to Adams, a manifold connects multiple tanks to one or more hydraulic sprayers (see Col. 2, Lns. 50-66).  Adams does not expressly teach the claimed reservoir capacity or dispensing distance relative to the vehicle; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected and configured the mobile spray treatment plant of Adams with reservoir and spray distance capacities within the claimed range in order to accommodate various jobsites, particularly in view of Adams’s indicated objective of treating the entire exterior of a home (see Abstract).
2.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, as applied to Claim 1, and further in view of US 3,976,087 to Bolton et al. (“Bolton”).
	With regard to Claim 2, Adams teaches provision of a variety of sprayable compositions; however the reference does not expressly disclose additional manifolds as claimed.  Bolton teaches a similar vehicle-mounted mobile spray system with multiple manifolds and valves for selectively combining spray compositions to be routed to a spraying device (see Abstract; FIGs. 1, 7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included additional manifolds as taught by Bolton in the arrangement of Adams in order to enable mixing and dispensing a variety of spray compositions.
	With regard to Claims 3-4, Adams teaches a valve for connecting compressed air for foaming (see FIG. 4; Col. 3, Lns. 10-19); however the reference does not teach a valve system as claimed.  Bolton teaches arranging valves which control selection and flow of spray compositions, thus enabling desired mixing of such components (see Abstract; FIGs. 3-4, 7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the valve system of Bolton in the multi-tank setup of Adams in order to control selection and flow of sprayable components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715